United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3420
                     ___________________________

                              Don Antione Jones

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Ramsey County Sheriff's Department; Mark Bloom; Sheriff Bostrum; Sgt.
                Rodriguez; Sgt. L. Werner; Dr. Brad Dupre

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                           Submitted: June 25, 2015
                             Filed: July 8, 2015
                               [Unpublished]
                               ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Don Antione Jones appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully considered
Jones’s arguments for reversal and conducting de novo review of the record, see
Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015), we agree with the district
court that summary judgment was warranted; and we find no error in the denial of
Jones’s motions for leave to amend his complaint, see Geier v. Missouri Ethics
Comm’n, 715 F.3d 674, 678 (8th Cir. 2013). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-